UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JANE STONE #1,
JANE STONE #2,
JANE STONE #3,
JANE STONE #4,
JANE STONE #5,

Plaintiffs,
- against -

ANTHONY J. ANNUCCEH, Acting
Commissioner of the New York State
Department of Corrections and Community
Supervision;

JASON EFFMAN, Associate Commissioner
and PREA Coordinator of the New York
State Department of Corrections and
Community Supervision;

SABINA KAPLAN, Superintendent of
Bedford Hills Correctional Facility;

BRIAN KUBIK, Superintendent of Lakeview
Shock Incarceration Correctional Facility;
TANYA MITCHELL VOYD, Superintendent
of Taconie Correctional Facility;

SUSAN SQUIRES, Superintendent of Albion
Correctional Facility;

JAMES W. CASTONGDAY, Correction
Officer at Albion Correctional Facility;
DAVID STUPNICK, Correction Officer at.
Albion Correctional Facility;

NARESH DEOSARRAN, Correction Officer
at Bedford Hills Correctional Facility:

FNU GUZMAN, Correction Officer at
Bedford Hills Correctional Facility;

FNU PAIGE, Correction Officer at Bedford:
Hills Correctional Facility;

RASHEEN SMALLS, Correction Officer at
Bedford Hills Correctional Facility;

 

neem, T

fim t7

 

 

USDC SD.
DOCUMENT

 
 

ELECTRONICALLY FILED
DOC #

DATE FILED: .2///2920.

 

 

 

 

 

 

 

ORDER

 

 
MATTHEW ANTOLINI, Correctional Officer
at Lakeview Shock Incarceration
Correctional Facility;

JAMES BEAM, Correction Officer at
Lakeview Shock Incarceration Correctional
Facility;

ALEXANDER VASQUEZ, Correction Officer
at. Lakeview Shock Incarceration
Correctional Facility;

NANCY LOPEZ, Correction Officer at
Taconic Correctional Facility;

KEFFION LOVELACE, Correction Officer
at Taconic Correctional Facility;

PEDRO NORDE, Correction Officer at
Taconic Correctional Facility;
INVESTIGATOR 41, Investigator at New
York State Department of Corrections and
Community Supervision; and
INVESTIGATOR #2, Investigator at New
York State Department of Corrections and
Community Supervision;

Defendants.

 

 

ORDER ON PLAINTIFFS’ MOTION TO PROCEED ANONYMOUSLY

WHEREAS, on February 14, 2020, Plaintiffs in the above-captioned case moved for
permission to proceed anonymously by means of the pseudonym “JANE STONE.”

WHEREAS, Plaintiffs have demonstrated a compelling interest in proceeding
anonymously;

WHEREAS, permitting Plaintiffs to proceed anonymously will not prejudice
Defendants;

WHEREAS, the public interest weighs in favor of granting Plaintiffs’ motion;

IT IS HEREBY
va sabyes Yoana ob firm te bey Maaatsspudl Toole

ORDERED, that Plaintiffs’ motion to proceed anonymously by means of the
pseudonym reflected in the caption of this Order is GRANTED;

ORDERED, that all public filings will proceed anonymously by means of the
pseudonym reflected in this Order, and that all other filings will be redacted to the extent
they reveal the identities of Plaintiffs and unredacted copies will be filed under seal.

ORDERED, that Defendants and their legal counsel are prohibited from publicly
disclosing the names of the Plaintiffs described in the Complaint unless and until the
assigned District Court Judge makes a contrary ruling on confidentiality. This Order does
not prohibit Defendants from consulting their legal counsel concerning the allegations of
the Complaint or the identity of the Plaintiffs.

Dated: New York, NY
February 14, 2020

SO ORDERED:

Lue: bY,

US... Hop. Denise L, Cote

 
